         Case 3:20-cv-02084-SB         Document 19       Filed 08/19/21     Page 1 of 1


LISA R. J. PORTER LANG
JP Law PC
5200 SW Meadows Rd., Suite 150
Lake Oswego, OR 97035
(503) 245-6309
OSB NO. 025035
Email: Lisa@jplawpc.com
Attorney for Plaintiff

                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF OREGON


MATHEW LEE CARPENTER,
           Plaintiff,                                               Case No.: 3:20-cv-02084-SB
vs.

                                                                ORDER GRANTING AWARD
COMMISSIONER of Social Security,                                          OF EAJA FEES
           Defendant                         /



       Based upon the Plaintiff’s Petition, the Equal Access to Justice Act (EAJA), 28 U.S.C. §

2412(d)(1)(A) the assignment of EAJA fees to Plaintiff’s attorney by Plaintiff, as discussed in

Astrue v Ratliff, 130 S. Ct. 2521U.S. (2010), and 28 U.S.C. § 1920 it is hereby ordered that

EAJA attorney’s fees of $5,000.90, if not subject to any offset allowed under the U.S.

Department of the Treasury’s Offset Program as discussed in Ratliff shall be paid to the Plaintiff,

and mailed to the attorney’s office.

       Done this 19th day of August, 2021.

                                             __________________________________
                                             Hon. Stacie F. Beckerman
                                             U.S Magistrate Judge
Presented by:

s/Lisa R.J. Porter Lang_____________
Lisa R.J. Porter Lang, OSB 025035
Attorney for Plaintiff
5200 SW Meadows Rd., Suite 150
Lake Oswego, OR 97035
